Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 16, 1976, convicting him of burglary *639in the third degree, upon his plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress physical evidence. By order dated July 5, 1977, this court remitted the case to the Criminal Term to hear and report on the following three issues: (1) Was the officer (Detective George Townsend) in uniform at the time of the events in question? (2) Did the officer identify himself as a police officer? (3) Did the defendant know that Detective Townsend was a police officer? The appeal was held in abeyance in the interim (People v Shaw, 58 AD2d 818). The Criminal Term has now complied and found in answer to the third question that defendant did know that Detective Townsend was a police officer. Accordingly, the judgment appealed from is affirmed. Hopkins, J. P., Hargett, Shapiro and Suozzi, JJ., concur.